The case was continued for advisement, and the opinion was afterwards drawn up 'by
Weston C. J.
The misrecital in the execution, of the term at which judgment was recovered, was a misprision of the clerk. There is a record to amend by; and it is competent for the Court to permit it to be amended. Wright v. Wright, 6 Greenl. 415. That a writ of execution, being a judicial process, may be amended, appears from the cases cited for the plaintiff; and among others, from Sawyer v. Baker, 3 Greenl. 29, decided by this Court.
The term of the Common Pleas, at which judgment was rendered, was holden on the fourth Tuesday of May, 1835; but it was continued for several weeks; and unless a special judgment was entered, which does not appear, it must be taken to have been rendered the last day of the term. It is apparent, from the date, that the execution was issued within the year.
*67It was dated on the third day of June, 1836, and was returnable at the end of three months. The return day was the third of September following.' On that day, which was seasonable, it has a return indorsed thereon by an officer, that he bad made diligent search for the property and body of the execution debtor; but was unable to find either. He must have had it long enough, to enable him to perform that service; and his return is conclusive upon this point. Ruggles & al. v. Ives, 6 Mass. R. 494.

Exceptions overruled.